DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-42 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.     Claims 1-3, 21-23, 20,40, 41 and 42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2020063611 A1) and Moon (US 20220255680) in view of Ye (US 20220085923).

Regarding claim 1, Chen’611 teaches a method of wireless communication performed by a transmitter user equipment (UE) (see para 0006 “a transmit (Tx)UE”), comprising:
transmitting, to a receiver UE, a stage one sidelink control information (SCI) message that indicates one or more sub-channels occupied by the transmitter UE (See page 1 para 0006 lines 3-4 “The first stage SCI contains control information for the Rx UE to location time and frequency used by a transmit (Tx)UE”; see para 0033 “ SCI1 contains control information for Rx UE250b to location time-and-frequency resources used by Tx UE 250a” ); and
 transmitting, to the receiver UE, and based at least in part on transmitting the stage one SCI message, a physical sidelink shared channel (PSSCH) message using the one or more sub-channels occupied by the transmitter UE (see para 0033 “SCI is transmitted in two stages as a first stage SCI and second stage SCI. SCI1 contains control information to locate time- and-frequency resource used by Tx UE250a. the time and frequency resources are used… to transmit data via a PSSCH associated with the PSCCH.”; see para 0008 “transmitting the first stage SCI ..via a first part of PSCCH”; see para 0038 “ A UE (e.g., Tx UE 250a in figure 2A-2C) may acquire one or more subchannels and one or more slots for sidelink v2x communication. For example, a Tx UE may select, or be assigned, four slots and three subchannels for transmitting control information and data to an Rx UE.) [since SCI provides resource information for transmitting PSSCH  and SCI is provided/ transmitted via PSCCH and since data transmitted via PSSCH is associated with PSCCH , it implies data transmission on PSSCH is based on the PSCCH]
Chen’611 teaches wherein the PSSCH message includes configured grant data associated with a configured grant associated with the transmitter UE. 
Moon teaches wherein the PSSCH message includes configured grant data associated with a configured grant associated with the transmitter UE (see para 0062 “The source terminal may transmit a PSSCH to the target terminal through the sidelink resource allocated by the base station based on the resource allocation and scheduling information. In this case, the source terminal may transmit the resource allocation and scheduling information of the PSSCH to the target terminal together with the PSSCH or may transmit the resource allocation and scheduling information of the PSSCH to the target terminal in advance separately from the PSSCH. For example, the information may be included in sidelink control information (SCI)”;  see para 0164 “the first PSSCH may be a PSSCH by a sidelink configured grant (e.g., type 2 sidelink configured grant”; see para 0165 “SCI and DCI may each include at least a part of scheduling information of the PSSCH. For convenience, the PSSCH may be also referred to as the first PSSCH. When the first PSSCH is a PSSCH based on the type 1 configured grant”)[ para 0164 shows PSSCH may be a configured grant (interpreted as configured grant included in PSSCH) that can be transmitted through sidelink resource allocated by SCI and resource allocation and scheduling information of the PSSCH to the target terminal together with the PSSCH]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting a physical sidelink shared channel (PSSCH) according to a configured grant in the system of Chen’611. The motivation is to improve the reception performance and transmission delay time of the PSSCH (Moon: see para 0111)
Modified Chen’611 doesn’t teach wherein the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message. 
 	Ye (US 20220085923) teaches wherein the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message. ( see para 0092 “The payload of SCI format 1 may include one or more of the following: a priority, which may include one or more (e.g., 3) bits; a resource reservation, which may include one or more (e.g., 4) bits; a frequency resource location, for example, of an initial transmission and retransmission, a time gap, for example, between an initial transmission and a retransmission, which may include one or more (e.g., 4) bits; a modulation and coding scheme, which may include one or more (e.g., 5) bits; or a retransmission index, which may include one or more (e.g., 1) bits.”; see para 0089 “one or more sidelink control information (SCI) format 1 fields may be used for the scheduling of PSSCH”; see para 0123 “ If a two-stage (e.g., or two-part) SCI scheme is used, the PSFCH resources/formats indication may be included in part 1 of SCI (e.g., together with other PSCCH/PSSCH resource indications)”); para 0217 “A CSI RS resource associated with SPS (e.g., or configured grant) configuration of the PSSCH may be provided. …The SCI may indicate the SPS (e.g., or configured grant) configuration based PSSCH that includes a sidelink CSI-RS resource.”)[, priority..a modulation and coding scheme.. a retransmission index are interpreted as parameters which are included in SCI format 1 (interpreted to be stage 1 of SCI);  PSFCH resources/formats indication may be included in part 1 of SCI (e.g., together with other PSCCH/PSSCH resource indications implies part1/ stage 1 of  SCI also includes resource information of configured grant which is interpreted as related information associated with transmitting the configured grant via the PSSCH message )
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message in the system of Chen’611. The motivation is to use SCI format1 for scheduling of PSSCH.(Ye: see para 0092)

Regarding claim 21, Chen’611 teaches a transmitter user equipment (UE) for wireless communication(see para 0006 “a transmit (Tx)UE”),, comprising: a memory (See fig 8 element 840); and
one or more processors operatively coupled to the memory, the memory and the one or more processors (see fig 8 element 840 and 830) configured to:
transmit, to a receiver UE, a stage one sidelink control information (SCI) message that indicates one or more sub-channels occupied by the transmitter UE See page 1 para 0006 lines 3-4 “The first stage SCI contains control information for the Rx UE to location time and frequency used by a transmit (Tx)UE”; see para 0033 “ SCI1 contains control information for Rx UE250b to location time-and-frequency resources used by Tx UE 250a” );; and
transmit, to the receiver UE, and based at least in part on transmitting the stage one SCI message, a physical sidelink shared channel (PSSCH) message using the one or more sub-channels occupied by the transmitter UE (see para 0033 “SCI is transmitted in two stages as a first stage SCI and second stage SCI. SCI1 contains control information to locate time- and-frequency resource used by Tx UE250a. the time and frequency resources are used… to transmit data via a PSSCH associated with the PSCCH.”; see para 0008 “transmitting the first stage SCI ..via a first part of PSCCH”; see para 0038 “ A UE (e.g., Tx UE 250a in figure 2A-2C) may acquire one or more subchannels and one or more slots for sidelink v2x communication. For example, a Tx UE may select, or be assigned, four slots and three subchannels for transmitting control information and data to an Rx UE.) [since SCI provides resource information for transmitting PSSCH  and SCI is provided/ transmitted via PSCCH and since data transmitted via PSSCH is associated with PSCCH , it implies data transmission on PSSCH is based on the PSCCH]
Chen’611 teaches wherein the PSSCH message includes configured grant data associated with a configured grant associated with the transmitter UE. 
Moon teaches wherein the PSSCH message includes configured grant data associated with a configured grant associated with the transmitter UE (see para 0062 “The source terminal may transmit a PSSCH to the target terminal through the sidelink resource allocated by the base station based on the resource allocation and scheduling information. In this case, the source terminal may transmit the resource allocation and scheduling information of the PSSCH to the target terminal together with the PSSCH or may transmit the resource allocation and scheduling information of the PSSCH to the target terminal in advance separately from the PSSCH. For example, the information may be included in sidelink control information (SCI)”;  see para 0164 “the first PSSCH may be a PSSCH by a sidelink configured grant (e.g., type 2 sidelink configured grant”; see para 0165 “SCI and DCI may each include at least a part of scheduling information of the PSSCH. For convenience, the PSSCH may be also referred to as the first PSSCH. When the first PSSCH is a PSSCH based on the type 1 configured grant”)[ para 0164 shows PSSCH may be a configured grant (interpreted as configured grant included in PSSCH) that can be transmitted through sidelink resource allocated by SCI and resource allocation and scheduling information of the PSSCH to the target terminal together with the PSSCH]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting a physical sidelink shared channel (PSSCH) according to a configured grant in the system of Chen’611. The motivation is to improve the reception performance and transmission delay time of the PSSCH (Moon: see para 0111)
Modified Chen’611 doesn’t teach wherein the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message. 
 	Ye (US 20220085923) teaches wherein the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message. ( see para 0092 “The payload of SCI format 1 may include one or more of the following: a priority, which may include one or more (e.g., 3) bits; a resource reservation, which may include one or more (e.g., 4) bits; a frequency resource location, for example, of an initial transmission and retransmission, a time gap, for example, between an initial transmission and a retransmission, which may include one or more (e.g., 4) bits; a modulation and coding scheme, which may include one or more (e.g., 5) bits; or a retransmission index, which may include one or more (e.g., 1) bits.”; see para 0089 “one or more sidelink control information (SCI) format 1 fields may be used for the scheduling of PSSCH”; see para 0123 “ If a two-stage (e.g., or two-part) SCI scheme is used, the PSFCH resources/formats indication may be included in part 1 of SCI (e.g., together with other PSCCH/PSSCH resource indications)”); para 0217 “A CSI RS resource associated with SPS (e.g., or configured grant) configuration of the PSSCH may be provided. …The SCI may indicate the SPS (e.g., or configured grant) configuration based PSSCH that includes a sidelink CSI-RS resource.”)[, priority..a modulation and coding scheme.. a retransmission index are interpreted as parameters which are included in SCI format 1 (interpreted to be stage 1 of SCI);  PSFCH resources/formats indication may be included in part 1 of SCI (e.g., together with other PSCCH/PSSCH resource indications implies part1/ stage 1 of  SCI also includes resource information of configured grant which is interpreted as related information associated with transmitting the configured grant via the PSSCH message )
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message in the system of Chen’611. The motivation is to use SCI format1 for scheduling of PSSCH.(Ye: see para 0092)

Regarding claim 41, Chen’611 teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a transmitter user equipment (UE), cause the one or more processors to (See para 0059 “the functional blocks will preferably be implemented through circuits which operate under the control of one or more processor and coded instructions”:
transmit, to a receiver UE, a stage one sidelink control information (SCI) message that indicates one or more sub-channels occupied by the transmitter UE (See page 1 para 0006 lines 3-4 “The first stage SCI contains control information for the Rx UE to location time and frequency used by a transmit (Tx)UE”; see para 0033 “ SCI1 contains control information for Rx UE250b to location time-and-frequency resources used by Tx UE250a” ); and
 transmit, to the receiver UE, and based at least in part on transmitting the stage one SCI message, a physical sidelink shared channel (PSSCH) message using the one or more sub-channels occupied by the transmitter UE (see para 0033 “SCI is transmitted in two stages as a first stage SCI and second stage SCI. SCI1 contains control information to locate time- and-frequency resource used by Tx UE250a. the time and frequency resources are used… to transmit data via a PSSCH associated with the PSCCH.”; see para 0008 “transmitting the first stage SCI ..via a first part of PSCCH”; see para 0038 “ A UE (e.g., Tx UE 250a in figure 2A-2C) may acquire one or more subchannels and one or more slots for sidelink v2x communication. For example, a Tx UE may select, or be assigned, four slots and three subchannels for transmitting control information and data to an Rx UE.) [since SCI provides resource information for transmitting PSSCH  and SCI is provided/ transmitted via PSCCH and since data transmitted via PSSCH is associated with PSCCH , it implies data transmission on PSSCH is based on the PSCCH]
Chen’611 teaches wherein the PSSCH message includes configured grant data associated with a configured grant associated with the transmitter UE. 
Moon teaches wherein the PSSCH message includes configured grant data associated with a configured grant associated with the transmitter UE (see para 0062 “The source terminal may transmit a PSSCH to the target terminal through the sidelink resource allocated by the base station based on the resource allocation and scheduling information. In this case, the source terminal may transmit the resource allocation and scheduling information of the PSSCH to the target terminal together with the PSSCH or may transmit the resource allocation and scheduling information of the PSSCH to the target terminal in advance separately from the PSSCH. For example, the information may be included in sidelink control information (SCI)”;  see para 0164 “the first PSSCH may be a PSSCH by a sidelink configured grant (e.g., type 2 sidelink configured grant”; see para 0165 “SCI and DCI may each include at least a part of scheduling information of the PSSCH. For convenience, the PSSCH may be also referred to as the first PSSCH. When the first PSSCH is a PSSCH based on the type 1 configured grant”)[ para 0164 shows PSSCH may be a configured grant (interpreted as configured grant included in PSSCH) that can be transmitted through sidelink resource allocated by SCI and resource allocation and scheduling information of the PSSCH to the target terminal together with the PSSCH]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting a physical sidelink shared channel (PSSCH) according to a configured grant in the system of Chen’611. The motivation is to improve the reception performance and transmission delay time of the PSSCH (Moon: see para 0111)
Modified Chen’611 doesn’t teach wherein the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message. 
 	Ye (US 20220085923) teaches wherein the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message. ( see para 0092 “The payload of SCI format 1 may include one or more of the following: a priority, which may include one or more (e.g., 3) bits; a resource reservation, which may include one or more (e.g., 4) bits; a frequency resource location, for example, of an initial transmission and retransmission, a time gap, for example, between an initial transmission and a retransmission, which may include one or more (e.g., 4) bits; a modulation and coding scheme, which may include one or more (e.g., 5) bits; or a retransmission index, which may include one or more (e.g., 1) bits.”; see para 0089 “one or more sidelink control information (SCI) format 1 fields may be used for the scheduling of PSSCH”; see para 0123 “ If a two-stage (e.g., or two-part) SCI scheme is used, the PSFCH resources/formats indication may be included in part 1 of SCI (e.g., together with other PSCCH/PSSCH resource indications)”); para 0217 “A CSI RS resource associated with SPS (e.g., or configured grant) configuration of the PSSCH may be provided. …The SCI may indicate the SPS (e.g., or configured grant) configuration based PSSCH that includes a sidelink CSI-RS resource.”)[, priority..a modulation and coding scheme.. a retransmission index are interpreted as parameters which are included in SCI format 1 (interpreted to be stage 1 of SCI);  PSFCH resources/formats indication may be included in part 1 of SCI (e.g., together with other PSCCH/PSSCH resource indications implies part1/ stage 1 of  SCI also includes resource information of configured grant which is interpreted as related information associated with transmitting the configured grant via the PSSCH message )
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message in the system of Chen’611. The motivation is to use SCI format1 for scheduling of PSSCH.(Ye: see para 0092)

Regarding claim 42, Chen’611 teaches an apparatus for wireless communication, comprising:
means for transmitting, to a receiver user equipment (UE), a stage one sidelink control information (SCI) message that indicates one or more sub-channels occupied by the apparatus(See page 1 para 0006 lines 3-4 “The first stage SCI contains control information for the Rx UE to location time and frequency used by a transmit (Tx)UE”; see para 0033 “ SCI1 contains control information for Rx UE250b to location time-and-frequency resources used by Tx UE 250a” ); and
means for  transmitting, to the receiver UE, and based at least in part on transmitting the stage one SCI message, a physical sidelink shared channel (PSSCH) message using the one or more sub-channels occupied by the transmitter UE (see para 0033 “SCI is transmitted in two stages as a first stage SCI and second stage SCI. SCI1 contains control information to locate time- and-frequency resource used by Tx UE250a. the time and frequency resources are used… to transmit data via a PSSCH associated with the PSCCH.”; see para 0008 “transmitting the first stage SCI ..via a first part of PSCCH”; see para 0038 “ A UE (e.g., Tx UE 250a in figure 2A-2C) may acquire one or more subchannels and one or more slots for sidelink v2x communication. For example, a Tx UE may select, or be assigned, four slots and three subchannels for transmitting control information and data to an Rx UE.) [since SCI provides resource information for transmitting PSSCH  and SCI is provided/ transmitted via PSCCH and since data transmitted via PSSCH is associated with PSCCH , it implies data transmission on PSSCH is based on the PSCCH]
Chen’611 teaches wherein the PSSCH message includes configured grant data associated with a configured grant associated with the transmitter UE. 
Moon teaches wherein the PSSCH message includes configured grant data associated with a configured grant associated with the transmitter UE (see para 0062 “The source terminal may transmit a PSSCH to the target terminal through the sidelink resource allocated by the base station based on the resource allocation and scheduling information. In this case, the source terminal may transmit the resource allocation and scheduling information of the PSSCH to the target terminal together with the PSSCH or may transmit the resource allocation and scheduling information of the PSSCH to the target terminal in advance separately from the PSSCH. For example, the information may be included in sidelink control information (SCI)”;  see para 0164 “the first PSSCH may be a PSSCH by a sidelink configured grant (e.g., type 2 sidelink configured grant”; see para 0165 “SCI and DCI may each include at least a part of scheduling information of the PSSCH. For convenience, the PSSCH may be also referred to as the first PSSCH. When the first PSSCH is a PSSCH based on the type 1 configured grant”)[ para 0164 shows PSSCH may be a configured grant (interpreted as configured grant included in PSSCH) that can be transmitted through sidelink resource allocated by SCI and resource allocation and scheduling information of the PSSCH to the target terminal together with the PSSCH]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmitting a physical sidelink shared channel (PSSCH) according to a configured grant in the system of Chen’611. The motivation is to improve the reception performance and transmission delay time of the PSSCH (Moon: see para 0111)
Modified Chen’611 doesn’t teach wherein the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message. 
 	Ye (US 20220085923) teaches wherein the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message. ( see para 0092 “The payload of SCI format 1 may include one or more of the following: a priority, which may include one or more (e.g., 3) bits; a resource reservation, which may include one or more (e.g., 4) bits; a frequency resource location, for example, of an initial transmission and retransmission, a time gap, for example, between an initial transmission and a retransmission, which may include one or more (e.g., 4) bits; a modulation and coding scheme, which may include one or more (e.g., 5) bits; or a retransmission index, which may include one or more (e.g., 1) bits.”; see para 0089 “one or more sidelink control information (SCI) format 1 fields may be used for the scheduling of PSSCH”; see para 0123 “ If a two-stage (e.g., or two-part) SCI scheme is used, the PSFCH resources/formats indication may be included in part 1 of SCI (e.g., together with other PSCCH/PSSCH resource indications)”); para 0217 “A CSI RS resource associated with SPS (e.g., or configured grant) configuration of the PSSCH may be provided. …The SCI may indicate the SPS (e.g., or configured grant) configuration based PSSCH that includes a sidelink CSI-RS resource.”)[, priority..a modulation and coding scheme.. a retransmission index are interpreted as parameters which are included in SCI format 1 (interpreted to be stage 1 of SCI);  PSFCH resources/formats indication may be included in part 1 of SCI (e.g., together with other PSCCH/PSSCH resource indications implies part1/ stage 1 of  SCI also includes resource information of configured grant which is interpreted as related information associated with transmitting the configured grant via the PSSCH message )
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the stage one SCI message and the configured grant include all parameters and related information associated with transmitting the configured grant via the PSCCH message in the system of Chen’611. The motivation is to use SCI format1 for scheduling of PSSCH.(Ye: see para 0092)

Regarding claims 2 and 22, Chen’611 teaches  wherein the stage one SCI message includes a heartbeat signal to maintain a unicast link from the transmitter UE to the receiver UE (see para 0024 “ all message types (including broadcast, unicast, groupcast) in a resource pool use the first SCI of the same size to carry basic control information”).

Regarding claims 3, 23, Chen’611 teaches transmit, to the receiver UE, a stage two SCI message that includes one or more parameters to override a modulation and coding scheme configuration. (See para 0023 “ the second SCI contains additional control information which may include at least one of: modulation order, a code rate”)

Regarding claims 20, 40, Chen;611 teaches wherein the transmitter UE is a sensor/actuator UE, and wherein the receiver UE is a programmable logic controller UE (see page 4 para 0027 line 17-20 “The UEs may also be known as ….sensor”)

6.   Claims 4, 24, 14,15, 34, 35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2020063611 A1) and Moon (US 20220255680) in view of Ye (US 20220085923) and further in view of Cao (US 20210144750). 

Regarding claims 4,  24,  Modified Chen’611 doesn’t teach receive, via a physical sidelink feedback channel (PSFCH), feedback from the receiver UE indicating whether the receiver UE successfully received the PSSCH; and retransmit the PSSCH using a shared resource associated with the configured grant based at least in part on the feedback indicating that the receiver UE failed to successfully receive the PSSCH, wherein the transmitter UE and one or more other transmitter UEs jointly retransmit the PSSCH using the shared resource.
	Cao’750 teaches receive, via a physical sidelink feedback channel (PSFCH), feedback from the receiver UE indicating whether the receiver UE successfully received the PSSCH (See para 0100 “receive UE may only feedback NACK on a corresponding physical sidelink feedback channel (PSFCH) channel if it does not receive successfully, but does not feedback anything if it received it successfully.”); and retransmit the PSSCH using a shared resource associated with the configured grant based at least in part on the feedback indicating that the receiver UE failed to successfully receive the PSSCH, wherein the transmitter UE and one or more other transmitter UEs jointly retransmit the PSSCH using the shared resource.  (See para 0107 “the transmit UE can expect the base station to provide retransmission resource by sending a retransmission scheduling grant for the SL CG transmissions (e.g. in responds to the NACK reported on PUCCH).”; see para 0103 “transmitting a DCI to schedule a SL retransmission by the UE. The DCI specifies retransmission resources that are available to the UE to retransmit any TB.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the retransmission using shared resources in the system of Chen’611. The motivation of provide an efficient way of using resources. (Cao’750: see para 0021)

Regarding claim 14, 34, Modified Chen’611 doesn’t teach receiving, via a physical sidelink feedback channel (PSFCH), feedback from the receiver UE indicating that the receiver UE failed to successfully receive the PSSCH, wherein the feedback includes one or more dynamic grants for retransmission of the PSSCH by one or more transmitter UEs.
Cao (US 20210144750) teaches receiving, via a physical sidelink feedback channel (PSFCH), feedback from the receiver UE indicating that the receiver UE failed to successfully receive the PSSCH, wherein the feedback includes one or more dynamic grants for retransmission of the PSSCH by one or more transmitter UEs. (See para 0100 “option 1 groupcast, receive UE may only feedback NACK on a corresponding physical sidelink feedback channel (PSFCH) channel if it does not receive successfully”; see para 0113 “The periodic configured resource in configured grant (or the multiple resource scheduled by a single DCI in dynamic grant) can be used to transmit one or multiple transport blocks, or retransmissions.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving, via a physical sidelink feedback channel (PSFCH), feedback from the receiver UE indicating that the receiver UE failed to successfully receive the PSSCH, wherein the feedback includes one or more dynamic grants for retransmission of the PSSCH by one or more transmitter UEs. (in the system of Chen’611. The motivation of provide an efficient way of using resources. (Cao’750: see para 0021)

Regarding claim 15, 35, Modified Chen’611 doesn’t teach retransmitting the PSSCH based at least in part on the one or more dynamic grants scheduling a retransmission of the PSSCH by the transmitter UE.
Cao teaches  (US 20210144750) retransmitting the PSSCH based at least in part on the one or more dynamic grants scheduling a retransmission of the PSSCH by the transmitter UE. (see para 0087 “mode 1- dynamic scheduling sub mode- BS may send a DCI to the transmit UE to schedule the SL transmission. The transmit UE follows the scheduling grant in the DCI and sends a SL transmission to the receive UE.”; see para 0113 “The periodic configured resource in configured grant (or the multiple resource scheduled by a single DCI in dynamic grant) can be used to transmit one or multiple transport blocks, or retransmissions thereof, within a given period.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the retransmitting the PSSCH based at least in part on the one or more dynamic grants in the system of Chen’611. The motivation of provide an efficient way of using resources. (Cao’750: see para 0021)


7.  Claims 8-11, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2020063611 A1) and Moon (US 20220255680) in view of Ye (US 20220085923) and further in view of El hamss (US 20210377912)

Regarding claim 8, 28, Modified Chen’611 doesn’t teach teaches receiving, via a physical sidelink feedback channel (PSFCH), feedback from the receiver UE indicating that the receiver UE failed to successfully receive the PSSCH; and
determining whether to retransmit the PSSCH based at least in part on a group configured grant indicating a priority associated with the transmitter UE and a number of highest priority transmitter UEs that are configured to retransmit the PSSCH.
El hamss (US 20210377912) receiving, via a physical sidelink feedback channel (PSFCH), feedback from the receiver UE indicating that the receiver UE failed to successfully receive the PSSCH (See para 0118 “the WTRU does not receive a grant for a resource in the same time slot as a retransmission, the WTRU assumes NACK”); and 
determining whether to retransmit the PSSCH based at least in part on a group configured grant indicating a priority associated with the transmitter UE and a number of highest priority transmitter UEs that are configured to retransmit the PSSCH.  (see para 0158 “In the case of groupcast communication, a WTRU may be configured to determine whether or not to perform HARQ retransmission(s) based on the HARQ feedback status received from one or more WTRUs which are members of the groupcast link and the QoS requirement of the packet. For example, if the priority of the packet is high, the WTRU may perform a HARQ retransmission if it receives at least one HARQ NACK. Alternatively, if the priority of the packet is low, the WTRU may perform HARQ retransmission if it receives at least X HARQ NACKs. The value of X may depend on the priority of the packet and the number of WTRUs in the groupcast.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determining whether to retransmit the PSSCH based at least in part on a group configured grant indicating a priority in the system of Chen’611. The motivation is to schedule retransmission for groupcast (El hamss: See para 0173)

Regarding claim 9, 29, Modified Chen’611 doesn’t teach retransmitting the PSSCH using a sidelink resource associated with the group configured grant based at least in part on determining that the number of highest priority transmitter UEs include the transmitter UE.
El Hamss teaches retransmitting the PSSCH using a sidelink resource associated with the group configured grant based at least in part on determining that the number of highest priority transmitter UEs include the transmitter UE. (see para 0158 “In the case of groupcast communication, a WTRU may be configured to determine whether or not to perform HARQ retransmission(s) based on the HARQ feedback status received from one or more WTRUs which are members of the groupcast link and the QoS requirement of the packet. For example, if the priority of the packet is high, the WTRU may perform a HARQ retransmission if it receives at least one HARQ NACK. Alternatively, if the priority of the packet is low, the WTRU may perform HARQ retransmission if it receives at least X HARQ NACKs. The value of X may depend on the priority of the packet and the number of WTRUs in the groupcast”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine t retransmitting the PSSCH using a sidelink resource associated with the group configured grant in the system of Chen’611. The motivation is to schedule retransmission for groupcast (El hamss: See para 0173)

Regarding claim 10, 30, Modified Chen’611 doesn’t teach refraining from retransmitting the PSSCH based at least in part on determining that the number of highest priority transmitter UEs do not include the transmitter UE.
El Hamss teaches refraining from retransmitting the PSSCH based at least in part on determining that the number of highest priority transmitter UEs do not include the transmitter UE. (see para 0199 “If some of the WTRUs feedback ACK, while other WTRUs feedback NACK, the transmitting WTRU may or may not retransmit the same transport block (TB). Suppose the percentage of NACKs in a transmission is P. If P>Thre, then the WTRU may retransmit the data. Otherwise, the WTRU may not retransmit the data.”)[ not retransmitting is interpreted as refraining from the transmission since of UEs transmitting is less (doesn’t include transmitter UE)]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine refraining from retransmitting the PSSCH in the system of Chen’611. The motivation is to schedule retransmission for groupcast (El hamss: See para 0173)

Regarding claim 11, 31, Modified Chen’611 doesn’t teach wherein the number of highest priority transmitter UEs that are configured to retransmit the PSSCH is indicated in radio resource control signaling or downlink control information activating the group configured grant.
El Hamss teaches wherein the number of highest priority transmitter UEs that are configured to retransmit the PSSCH is indicated in radio resource control signaling or downlink control information activating the group configured grant. (see para 0211” for broadcast traffic, only one SPS configuration is activated or deactivated. For unicast or groupcast traffic, both SPS configurations may be activated or deactivated. Hence, the DCI format may include the activation or deactivation of two or more SPS configurations simultaneously.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine downlink control information activating the group configured grant in the system of Chen’611. The motivation is to schedule retransmission for groupcast (El hamss: See para 0173)

8.   Claims 16-19, 36-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2020063611 A1) and Moon (US 20220255680) in view of Ye (US 20220085923)  and Cao (US 20210144750) and further in view of El hamss (US 20210377912)

Regarding claim 16, 36, Modified Chen’611 doesn’t teach determining that the one or more dynamic grants do not schedule a retransmission of the PSSCH by the transmitter UE; and
determining whether to retransmit the PSSCH based at least in part on a group configured grant indicating a priority associated with the transmitter UE and a number of highest priority transmitter UEs that are configured to retransmit the PSSCH.
El Hamss teaches determining that the one or more dynamic grants do not schedule a retransmission of the PSSCH by the transmitter UE (See para 0036 “However, as SL configured grant is not dynamically scheduled”) ; and
determining whether to retransmit the PSSCH based at least in part on a group configured grant indicating a priority associated with the transmitter UE and a number of highest priority transmitter UEs that are configured to retransmit the PSSCH. (see para 0199 “If some of the WTRUs feedback ACK, while other WTRUs feedback NACK, the transmitting WTRU may or may not retransmit the same transport block (TB). Suppose the percentage of NACKs in a transmission is P. If P>Thre, then the WTRU may retransmit the data. Otherwise, the WTRU may not retransmit the data. The value of Thre may depend on data QoS. For example, one of more of the following parameters may be considered in determining the retransmission: reliability, priority and latency”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine refraining from retransmitting the PSSCH in the system of Chen’611. The motivation is to schedule retransmission for groupcast (El hamss: See para 0173)

Regarding claim 17, 37, Modified Chen’611 doesn’t teach retransmitting the PSSCH using a sidelink resource associated with the group configured grant based at least in part on determining that the number of highest priority transmitter UEs include the transmitter UE.
El Hamss teaches retransmitting the PSSCH using a sidelink resource associated with the group configured grant based at least in part on determining that the number of highest priority transmitter UEs include the transmitter UE. (see para 0199 “If some of the WTRUs feedback ACK, while other WTRUs feedback NACK, the transmitting WTRU may or may not retransmit the same transport block (TB). Suppose the percentage of NACKs in a transmission is P. If P>Thre, then the WTRU may retransmit the data”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine retransmitting the PSSCH using a sidelink resource associated with the group configured grant in the system of Chen’611. The motivation is to schedule retransmission for groupcast (El hamss: See para 0173)

Regarding claim 18, 38, Modified Chen’611 doesn’t teach refraining from retransmitting the PSSCH based at least in part on determining that the number of highest priority transmitter UEs do not include the transmitter UE. 
El Hamss teaches refraining from retransmitting the PSSCH based at least in part on determining that the number of highest priority transmitter UEs do not include the transmitter UE. (see para 0199 “If some of the WTRUs feedback ACK, while other WTRUs feedback NACK, the transmitting WTRU may or may not retransmit the same transport block (TB). Suppose the percentage of NACKs in a transmission is P. If P>Thre, then the WTRU may retransmit the data. Otherwise, the WTRU may not retransmit the data.”)[ not retransmitting is interpreted as refraining from the transmission since of UEs transmitting is less (doesn’t include transmitter UE)]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine refraining from retransmitting the PSSCH in the system of Chen’611. The motivation is to schedule retransmission for groupcast (El hamss: See para 0173)

Regarding claim 19, 39, Modified Chen’611 doesn’t teach sidelink resources allocated to the retransmission of the PSSCH include a first portion associated with the one or more dynamic grants and a second portion associated with the group configured grant.
Cao’750 teaches wherein sidelink resources allocated to the retransmission of the PSSCH include a first portion associated with the one or more dynamic grants and a second portion associated with the group configured grant. (See para 0101 “] For both dynamic and configured grant, a UE may be configured with a PUCCH resource to report HARQ feedback corresponding to the grant (dynamic grant or configured grant). … For dynamic grant, the dynamic scheduling DCI may schedule one or more PSSCH resources for transmission of a single TB in SL. ..In configured grant, a set of resources (e.g. PSSCH resources) are configured in a periodic manner. Each period may contain a set of PSSCH resources and a PUCCH resource is configured for each period.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the retransmitting the PSSCH based at least in part on the one or more dynamic grants in the system of Chen’611. The motivation of provide an efficient way of using resources. (Cao’750: see para 0021)

9.   Claims 13, 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2020063611 A1) and Moon (US 20220255680) in view of Ye (US 20220085923) and El hamss (US 20210377912) and further in view of Cao (US 20210144750).
Regarding claim 13, 33, Modified Chen’611 doesn’t teach decoding the feedback received via the PSFCH for the transmitter UE and for one or more other transmitter UEs associated with the group configured grant.
Cao (US 20210144750) teaches decoding the feedback received via the PSFCH for the transmitter UE and for one or more other transmitter UEs associated with the group configured grant. (See para 0100 “option 1 groupcast, receive UE may only feedback NACK on a corresponding physical sidelink feedback channel (PSFCH) channel if it does not receive successfully”; see para 0113 “The periodic configured resource in configured grant (or the multiple resource scheduled by a single DCI in dynamic grant) can be used to transmit one or multiple transport blocks, or retransmissions.”)[ in order to determine the resource for retransmission, it is implicit that the received feedback is decoded]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine decoding the feedback received via the PSFCH for the transmitter UE and for one or more other transmitter UEs associated with the group configured granting the system of Chen’611. The motivation of provide an efficient way of using resources. (Cao’750: see para 0021)

10.  Claims 5, 6, 7, 25, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2020063611 A1) and Moon (US 20220255680) in view of Ye (US 20220085923) and Cao (US 20210144750) and further in view of Chen (US 20210112544).

Regarding claims 5, 25, Modified Chen’611 doesn’t teach transmit, jointly with the one or more other transmitter UEs, an additional stage one SCI message indicating the shared resource used to retransmit the PSSCH.
Chen (US 20210112544) teaches transmit, jointly with the one or more other transmitter UEs, an additional stage one SCI message indicating the shared resource used to retransmit the PSSCH. (the first stage SCI is carried on PSCCH and contain information to enable sensing operation, as well as information about resource allocation of the PSSCH.”) (See para 0035 “(e.g., 1st-stage SCI) transmitted by UEs on PSCCH indicate selected (or reserved) time-frequency resources in which the respective UE will transmit a PSSCH.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the one SCI message indicating the shared resource used to retransmit the PSSCH in the system of Chen’611. The motivation is to allocate radio resource over the sidelink (Chen: See para 0022)

Regarding claims 6, 26, Modified Chen’611 doesn’t teach wherein the PSSCH is retransmitted using a power offset that is based at least in part on a number of the one or more other transmitter UEs that are jointly retransmitting the PSSCH using the shared resource. 
Chen’544 teaches wherein the PSSCH is retransmitted using a power offset that is based at least in part on a number of the one or more other transmitter UEs that are jointly retransmitting the PSSCH using the shared resource. (See para 0069 “avoid a collision between a Tx UE's Uu-interface HARQ feedback/control/data and forwarded sidelink HARQ feedbacks, the Tx UE may combine the Uu-interface transmission and the forwarded sidelink feedback information into one transmission. For example, sidelink HARQ feedbacks and Uu HARQ feedbacks can be multiplexed into one channel (e.g., a PUCCH channel or a PUSCH channel). A (pre-)configuration can specify proper time and/or frequency locations or different bit locations for carrying Uu-interface and sidelink HARQ feedback information respectively.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine power offset that is based at least in part on a number of the one or more other transmitter UEs that are jointly retransmitting the PSSCH in the system of Chen’611. The motivation is to allocate radio resource over the sidelink (Chen: See para 0022)

Regarding claims 7, 27, Modified Chen’611 doesn’t teach wherein the power offset is proportional to an amount of radio resources associated with the configured grant used for initially transmitting the PSSCH.  
Chen’544 teaches wherein the power offset is proportional to an amount of radio resources associated with the configured grant used for initially transmitting the PSSCH. (see para 0064 “For time domain resource (e.g., which slot and symbol), an offset of K slots between a slot of the original sidelink transmission and a slot carrying a PSFCH can be configured, for example, for a resource pool. K can be 2, 3, 4, or the like.”).
Thus it would have been obvious to a person with ordinary skills in the art at the time of invention to combine the power offset is proportional to an amount of radio resources associated with the configured grant in the system of Chen’611. The motivation is to allocate radio resource over the sidelink (Chen: See para 0022).

11.  Claims 12, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2020063611 A1) and Moon (US 20220255680) in view of Ye (US 20220085923)and El hamss (US 20210377912) and further in view of Qian (US 20170223744)

Regarding claim 12, 32, Modified Chen’611 doesn’t teach wherein the priority associated with the transmitter UE is determined based at least in part on a time-varying rule indicated in radio resource control signaling.
Qian teaches the priority associated with the transmitter UE is determined based at least in part on a time-varying rule indicated in radio resource control signaling. (See para 0103 “priority is determined according to the time order criterion; and if preamble sequences transmitted by a plurality of UEs have a same priority under the time order criterion”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the priority associated with the transmitter UE is determined based at least in part on a time-varying rule indicated in radio resource control signaling in the system of Chen’611. The motivation is to determine priority for transmission ( Qian:See para 0104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416